Felton, J.
This action was predicated -upon alleged negligence of two employees of the defendants, in unloading a log from a truck at the sawmill where the deceased husband of the plaintiff worked as a sawyer, while the deceased was in a position of danger, without warning him that the log was about to be unloaded. The undisputed evidence was that the accident occurred at night, and that the person who released the log could not see the deceased from the position at the time, and that the other employee, who gave the “ unload” signal, thought the deceased was in front of the truck in a position of safety. In view of the fact that it was not proved that there was any occasion for a warning it was not negligence to fail to give one. It further appeared from the evidence that the deceased was acquainted with the danger attendant upon the unloading of logs, which fact was known to the employee who gave the signal for the unloading. The court did not err in directing the verdict.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.